DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 12/03/2020. Claims 1-10 were pending.   Claims 1-3, 5, 6 , 8 and 8 have been amended. Claims 1-10 are now pending.  Claims 1-10 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 3 and 6 under 35 U.S.C. § 112 (b) set forth in the Office Action of 09/03/2020 is withdrawn in response to the Amendments filed on 12/03/2020. 
Filing supplemental Drawing is noted. The Drawing is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4 and  8 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 4 and 8 recite the limitations :  “ M1 is least one element different from Li selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 1” and  “M2 is at least one element different from K selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17”. Said limitation appeared to be indefinite at least in 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 In the instant case, M2   presented by Sn, Rh and Cr ( see para 48 and Table 1 of the instant PgPub), i.e. by elements of group 14, 9 and  6 only. Moreover, it is not clear what type of claimed compounds of Table 1 since Bi atomic index in claimed formulas I and II equal 1,  and M3 in claimed formula (III0 is one selected from group 13, 14 and 15 . In other words,   only disclosed   with M3=Sn is provided in the instant Specification. 
Therefore, it can create confusion for one skilled in the art what kind of compounds of really claimed, leaving alone how practice claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP0880187, JP10144317 (1998, Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727